Title: To Thomas Jefferson from James Leander Cathcart, 5 May 1805
From: Cathcart, James Leander
To: Jefferson, Thomas


                  
                     May 5th. 1805
                  
                  James L. Cathcart presents his respects to Mr. Jefferson & begs leave to inform him that John Woodhouse is the name of the shiper of wine at Marsalla & Thomas Dyson that of our Agent at Syracuse, with the Agent at Palermo Mr. C is unacquainted—As Mr. Jefferson I presume only wants a small quantity for his own use of the very best quality he respectfully recommends him to write to Mr. William Higgins our Navy Agent at Malta who purchases large quantitys annually of the above mentioned wine for the use of the Officers of the British Navy & army & is perfectly acquainted with the business & consequently most likely to succeed to Mr. Jeffersons satisfaction—
               